78 So. 3d 717 (2012)
Wendy Sheree MILLER, Appellant,
v.
FLORIDA DEPARTMENT OF HEALTH, Appellee.
No. 1D11-5166.
District Court of Appeal of Florida, First District.
February 2, 2012.
Wendy Sheree Miller, pro se, Appellant.
Nicholas W. Romanello, General Counsel, and Wings S. Benton, Assistant General Counsel, Florida Department of Health, Tallahassee, for Appellee.
PER CURIAM.
Appellant seeks review of a final order which revoked her nursing license. Appellant argues that she did not receive notice of the hearing for the Board of Nursing meeting at which final action was taken on her license. The Department of Health has filed a motion for a relinquishment of jurisdiction, conceding that appellant did not receive the notice of hearing which resulted in the final order. In this circumstance, we treat the motion to relinquish jurisdiction as a confession of error. See Stacey v. Dep't of Prof'l Regulation, Board of Nursing Home Adm'r, 547 So. 2d 241 (Fla. 1st DCA 1989). The order on appeal is quashed and the cause is reversed and remanded for further proceedings in accordance with the Florida Administrative Procedure Act.
REVERSED and REMANDED.
PADOVANO, THOMAS, and SWANSON, JJ., concur.